Johnson, President :
This is an action of assumpsit brought in the Circuit Court of Clay county in March, 1886. The declaration was filed at April Rules, to which the summons was returnable. About the time the action was commenced, an affidavit of W. E. Byrne was filed by plaintiff, on which an order of attachment was issued and levied on three several tracts of land, the property of the defendant. The affidavit was in the form required by section 1 of chapter 38 of the Acts of 1885, except as to the material facts set out to sustain the second ground, oh which the attachment was based. On the 11th day of May, 1886, the defendant appeared and moved to quash the attachment on the ground of the insufficiency of the affidavit. The court quashed the attachment, and the plaintiffs obtained a writ of error.
This case is precisely like the preceding one, except that the affidavit was' made by King in that case and by Byrne in this and the plaintiffs in the two cases are different, and the amounts, for which the attachments were sued out, are different, being in this case $134.60.
*784For the reasons given in that case, the judgment is re-versed with costs, and the case remanded for further proceedings.
EeveRSbd. Remanded.